DETAILED ACTION
This Final Office Action is in response to the arguments, amendments, and new claims filed December 15, 2020.
Claims 5, 12, and 18 are cancelled.
Claims 1-4, 6-11, 13-17, and 20 are amended.
Claims 21-23 are newly added.
Claims 1-4, 7-11, 13-17, and 19-23 are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more or transformed into a practical application.
The independent claims (1, 8, and 14) are directed towards receiving a request sent by the client, obtaining a track of user activities, extracting model input data, and inputting the model input data into a model that is trained using neural network model. The claims are merely describing a generic model analysis to provide a predicted question associated with the request, however, there is no claim language or description as to how the model is trained or how the inputs relate to each other to come to the predicted question conclusion. 
Further, the intended function of the claimed invention (through description in the originally filed specification [12-15 and 21-30]) and consideration of the dependent claims) discloses that the claims are directed towards a certain method of organizing human activity in regards to customer service and customer support that is predicting and analyzing a URL associated with a customer, analyzing the data within a model, and displaying to a customer service agent the predicted problem of the 
Step 2(a)(II) analysis considers the additional elements with respect to transforming the abstract idea into a practical application. The additional elements are “call information of at least one RPC”, “at least one URL”, “one or more computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform acts”, “one or more processors” and “memory”. The additional elements are described in the originally filed specification figures 3, 4, and paragraphs [72-91]. The additional elements are merely described as generic technological elements that are used to apply the abstract idea. The elements are not a technical solution to a technical problem nor are they transformative into a practical application. Further, Applicant has indicated that the collection and understanding of RPC data is a known method one of ordinary skill in the art would understand then the RPC element is further an element of generic technological elements applied to the abstract idea [30]. Refer to MPEP 2106.05(f) and 2106.05(h). 
Regarding the amended elements directed towards the neural network training of the model, the additional elements are merely describing passive limitation that occurs outside the scope of the claimed invention. The generic model is trained using this technique, but the claimed invention does not 
Step 2(b) analysis considers the additional elements with respect to being significantly more than the abstract idea identified. The additional elements are “call information of at least one RPC”, “at least one URL”, “one or more computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform acts”, “one or more processors” and “memory”. The additional elements are described in the originally filed specification figures 3, 4, and paragraphs 
Regarding the amended elements directed towards the neural network training of the model, the additional elements are merely describing passive limitation that occurs outside the scope of the claimed invention. The generic model is trained using this technique, but the claimed invention does not actively claim the training element. There is no specific aspect to how the model is used beyond generic model using a passive limitation of neural network. The training data is merely another element of collecting/receiving information and this step is occurring outside the scope of the claimed invention. There is no claim language or description that describes or discloses how the system uses the training data, the claim actively training the model, the specific training techniques, or how the trained information relates back to the claim prediction model beyond merely a generic analysis technique. Therefore, these elements describe functions outside the scope of the claimed invention with no functional relationship to the model described 
The dependent claims 2-3, 9-10, and 15-16 describe additional elements beyond what was claimed and described in the independent claims as well as additional abstract idea. The dependent claims describe analysis techniques and concepts of feature vectors as the predictive model and using the inputs within feature elements to compare and modify values. These elements merely describe how a generic concept of feature vectors operate within a generic analysis technique. A feature vector is developed and operated in the ways that the dependent claims are describing and one of ordinary skill in the art would understand that the invention is merely attempting to claim the generic implementation of mathematical concept. Feature vectors merely compare values and modify vectors within the technique to provide different vectors/indexes based on what the input data discloses (Refer to Google Developers NPL). Therefore, these elements are not transformed into a practical application or significantly more than the abstract idea identified. 
Further, the mere application of a generic analysis technique is further elements of the abstract idea in that applicant has now described the 
Dependent claims 4, 11, and 17 describe additional elements that are to be considered under practical application and significantly more analysis. The dependent claims are directed towards obtaining training data for a feature vector and then inputting and further training a neural network that describes the features and activities, however, the training and obtaining of the training data and merely describing what is used for training is not a practical application or significantly more. The training data is merely another element of collecting/receiving information. There is no claim language or description that describes or discloses how the system uses the training data, the specific training techniques, or how the trained information relates back to the independent claim prediction model. Therefore, these elements describe functions outside of the claimed invention with not functional relationship to the model described and merely provide what data is used for training with no transformation or description of the training data being used rather than collected and input into a neural network model. These elements are merely used to apply the abstract idea into a generic technological environment as generic techniques/concepts. Refer to MPEP 2106.05(f) and 2106.05(h).
Dependent claims 6 and 19 describe further aspects of the abstract idea without additional elements beyond those considered in the independent claims. The dependent claims are merely describing a time element for the generic input data for the RPC that the specified time period is between 12 and 72 hours. This is merely describing more aspects of what the RPC input data represents but does not provide additional functional aspects as to how the model uses the information or how the time period affects the prediction model. This is merely an additional aspect of the abstract idea identified and does not transform into a practical application nor is it significantly more than the identified abstract idea.
Dependent claims 7, 13, and 20 are further elements of the abstract idea. The dependent claims are merely describing displaying the data based on the generic collection and analysis steps analyzed above. Merely displaying the set of data based on the collection and analysis is not transformative into a practical application or significantly more than the abstract idea identified. 
Further, claim 7, 13, and 20 describe the independent claims in terms of the intended function for the claimed invention as being directed towards a customer service implementation. Merely having a generic model that utilizes a customer URL and predicts a customer problem is a certain method of organizing human activity directed towards the customer support and customer service being applied within a generic technological elements. 
Dependent claims 21-23 are directed towards additional elements that have been considered above in terms of the independent claims. The dependent claims further describe additional elements of another training model (stochastic gradient descent) and what information is used to generate the predicted question. The information regarding the RPC and URL used to generate the recommendation is merely describing the inputs with no specific model or description as to how the inputs are used within the system. Further, the dependent claim 23 describes the historical data as another input, but, as discussed above, there is no specific description as to how the input is used within the model and historical user activity is generic user data used to analyze in a generic sense to generate a recommendation. 
Regarding the stochastic gradient descent, the claim is merely describing and claiming a technique with no specific or further description as to how the system uses the inputs within the stochastic model. Merely stating that a system uses a named model is akin to generic analysis as the model name includes both specific and generic techniques. There is no claimed language regarding the specific nature and interaction between the inputs and expected result and thus the stochastic gradient descent model is merely a generic analysis technique. There is no transformation into a practical application nor are the limitations significantly more than the identified abstract idea.
The claimed invention describes an abstract idea without significantly more or transformed into a practical application, therefore, claims 1-4, 7-11, 13-17, and 19-23 are rejected under 35 USC 101 for being directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al [2015/0310446], hereafter Tuchman, in view of Chang et al [2016/0239848], hereafter Chang.
Regarding claim 1, Tuchman discloses a method implemented by one or more computing devices, the method comprising: 
receiving, from a client device, a request related to an online activity of a user (Fig 9-11 and paragraphs [31-37 and 87-90]; Tuchman discloses that the system receives a request by a client for support center through an interactive document. Tuchman discloses that the document and request are received from a customer device.); 
obtaining a track of user activities performed via the client device prior to the request, the track of user activities including at least one of: call information of at least one Remote Procedure Call (RPC) between the client device and a server in a specified time period, or at least one URL of the server accessed by the user via the client device (Figs 9-11 and paragraphs [87-90 and 109-112]; Tuchman discloses that the system obtains the URL through the interactive document regarding the support center through the user request and routing based on skill set. Tuchman specifically discloses (Fig 10C and [109-112 and 132]) that the system receives the request and historical information based on the interactive document (interpreted as the URL track of user activity prior to the request).); 
extracting model input data from the track of user activities; inputting the model input data into a problem classification model (Paragraphs [94-, 
Tuchman discloses the above-enclosed limitations regarding a customer service system that predicts and routes based on historical and other interactive document information, however, Tuchman does not specifically disclose that the problem classification model is trained using a neural network and receiving a predicted question; 
Chang teaches the problem classification model being trained using a neural network model based on training data; and receiving, from the problem classification model, a predicted question associated with the request (Paragraphs [41-46 and 52-62]; Chang teaches that a similar predictive analytics (similar to Tuchman using analytics to predict customer support solutions) has an element where feature vectors are used to be used as inputs within a neural network model. Specifically, Chang teaches a neural network analysis that is trained and predicts the customer’s intent (interpreted as question) and the information is gathered from customer patterns, historical information, and other elements similar to Tuchman’s analysis for routing and predicted solution. The combination is that Chang teaches that it is known to use a predictive analytics model within neural 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer support predictive model for selecting and routing while also providing a predictive solution using the historical and other information of Tuchman the ability to have the feature vector as input for a neural network predictive model as taught by Chang since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the feature vector within a neural network to provide a better predictive model of customer intent, such as providing better support agents/agent solutions based on the predictive customer problems.
Therefore, from this teaching of Chang, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer support predictive model for selecting   
Regarding claim 2, the combination teaches the above-enclosed limitations;
Chang teaches wherein extracting the model input data from the track of user activities comprises: setting a feature vector including a plurality of elements, individual element corresponding to a respective user activity; comparing the model input value with the feature vector; and in response to determining that the model input data includes one or more of the user activities set by the feature vector, associating a first value with the element of the feature vector corresponding to the user activity in the model input data, and associating a second value with the element of the feature vector not corresponding to the user activity in the model input data (Paragraphs [51-58]; Chang teaches the predictive analysis system using feature vectors within a neural network model. Chang further teaches that the features can include customer interaction history and other data and thus the corresponding values for the features would be recognized for being a first value and then a second value not corresponding to the user activity. .  
Regarding claim 3, the combination teaches the above-enclosed limitations; 
Chang further teaches wherein inputting the model input data into the problem classification model comprises: using the feature vector as the model input data for inputting into the problem classification model (Paragraphs [51-58]; Chang teaches that the neural network model uses feature vectors as inputs into the predictive analysis model.).  
Regarding claim 7, the combination teaches the above-enclosed limitations; 
further comprising one or more of: presenting the predicted question and a solution therefor on the client device; or presenting the predicted question to a customer service staff (Paragraphs [160-167]; Tuchman discloses that the system provides the routed customer and displays the necessary information and guided information for a possible solution based on the analyzed predicted customer problem (interpreted as the predicted question). The combination is based on Chang also teaching that the service agent would have the predicted intent presented to the customer within the self-help (interpreted as predicted question and solution on the client device).).  
Regarding claim 8, Tuchman discloses a system comprising: one or more processors; memory; an acquisition module stored in the memory and executable by the one or more processors to (Fig 1, 2, 16, and paragraphs [180-189]; Tuchman discloses the system elements to implement the steps.)
receive, from a client device, a request related to an online activity of a user (Fig 9-11 and paragraphs [31-37 and 87-90]; Tuchman discloses that the system receives a request by a client for support center through an interactive document. Tuchman discloses that the document and request are received from a customer device.), and 
obtain a track of user activities performed via the client device prior to the request, the track of user activities including at least one of: call information of at least one Remote Procedure Call (RPC) between the client device and a server in a specified time period, or at least one URL of the server accessed by the user via the client device (Figs 9-11 and paragraphs [87-90 and 109-112]; Tuchman discloses that the system obtains the URL through the interactive document regarding the support center through the user request and routing based on skill set. Tuchman specifically discloses (Fig 10C and [109-112 and 132]) that the system receives the request and historical information based on the interactive document (interpreted as the URL track of user activity prior to the request).); 
an extraction module in the memory and executable by the one or more processors to extract model input data from the track of user activities; and a 
problem prediction module in the memory and executable by the one or more processors to input the model input data into a problem classification model (Paragraphs [94-112 and 157-163]; Tuchman discloses that the customer support center uses considerations and information to base the service call routing to a service agent. The problem model is interpreted through the analysis of the user interactions to determine a possible solution and agent to deliver that solution using the agent skill and customer predicted subject matter.),  
Tuchman discloses the above-enclosed limitations regarding a customer service system that predicts and routes based on historical and 
Chang teaches the problem classification model being trained using a neural network model based on training data, wherein the acquisition module further receives, from problem classification model, a predicted question associated with the request (Paragraphs [41-46 and 52-62]; Chang teaches that a similar predictive analytics (similar to Tuchman using analytics to predict customer support solutions) has an element where feature vectors are used to be used as inputs within a neural network model. Specifically, Chang teaches a neural network analysis that is trained and predicts the customer’s intent (interpreted as question) and the information is gathered from customer patterns, historical information, and other elements similar to Tuchman’s analysis for routing and predicted solution. The combination is that Chang teaches that it is known to use a predictive analytics model within neural networks using feature vectors as inputs where Tuchman teaches the inputs within a similar customer service system that, both in combination and separately, would lead to predicted solutions based on the analyzed inputs. It would be obvious to have the feature vector within a neural network to provide a better predictive model of customer intent, such as providing better support agents/agent solutions based on the predictive customer problems.).

Therefore, from this teaching of Chang, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer support predictive model for selecting and routing while also providing a predictive solution using the historical and other information of Tuchman the ability to have the feature vector as input for a neural network predictive model as taught by Chang for the purposes of the feature vector within a neural network to provide a better predictive model of customer intent, such as providing better support agents/agent solutions based on the predictive customer problems.  
Regarding claim 9, the combination teaches the above-enclosed limitations;
 	Chang further teaches wherein the extraction module comprises: a feature vector setting sub-module configured to set a feature vector including a plurality of elements, individual element corresponding to a respective user activity and a feature vector modification sub-module configured to compare the model input with the feature vector, and in response to determining that the model input data includes one or more of the user activities set by the feature vector, associating a first value with the element of the feature vector corresponding to the user activity in the model input data, and associating a second value with the element of the feature vector not corresponding to the user activity in the model input data (Paragraphs [51-58]; Chang teaches the predictive analysis system using feature vectors within a neural network model. Chang further teaches that the features can include customer interaction history and other data and thus the corresponding values for the features would be recognized for being a first value and then a second value not corresponding to the user activity. Examiner notes that the limitations directed towards the associating the first value, associating a second value, where the second value is not corresponding to the user activity is how a feature vector analysis performs as understood by one of ordinary skill in the art. Further, the features are merely elements within the feature vector indexing and computation and .  
Regarding claim 10, the combination teaches the above-enclosed limitations; 
Chang further teaches wherein the problem prediction module is configured to use the feature vector as the model input data for inputting into the problem classification model (Paragraphs [51-58]; Chang teaches that the neural network model uses feature vectors as inputs into the predictive analysis model.).  
Regarding claim 13, the combination teaches the above-enclosed limitations; 
Tuchman further discloses further comprising one or more of: a client display module configured to present the predicted question and a solution therefor on the client; or a customer service display module configured to present the predicted question to a customer service staff (Paragraphs [160-167]; Tuchman discloses that the system provides the routed customer and displays the necessary information and guided information for a possible .  
Regarding claim 14, Tuchman discloses one or more computer readable media storing executable instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising (Fig 1, 2, 16, and paragraphs [180-189]; Tuchman discloses the system elements to implement the steps.): 
receiving, from a client device, a request related to an online activity of a user (Fig 9-11 and paragraphs [31-37 and 87-90]; Tuchman discloses that the system receives a request by a client for support center through an interactive document. Tuchman discloses that the document and request are received from a customer device.);
obtaining a track of user activities performed via the client device prior to the request, the track of user activities including at least one of: call information of at least one Remote Procedure Call (RPC) between the client device and a server in a specified time period, or at least one URL of the server accessed by the user via the client device (Figs 9-11 and paragraphs [87-90 and 109-112]; Tuchman discloses that the system obtains the URL through the interactive document regarding the support center through the ; 
extracting model input data from the track of user activities; inputting the model input data into a problem classification model (Paragraphs [94-112 and 157-163]; Tuchman discloses that the customer support center uses considerations and information to base the service call routing to a service agent. The problem model is interpreted through the analysis of the user interactions to determine a possible solution and agent to deliver that solution using the agent skill and customer predicted subject matter.), 
Tuchman discloses the above-enclosed limitations regarding a customer service system that predicts and routes based on historical and other interactive document information, however, Tuchman does not specifically disclose that the problem classification model is trained using a neural network and receiving a predicted question; 
Chang teaches the problem classification model being trained using a neural network model based on training data; and receiving, from the problem classification model, a predicted question associated with the request (Paragraphs [41-46 and 52-62]; Chang teaches that a similar predictive analytics (similar to Tuchman using analytics to predict customer support solutions) has an element where feature vectors are used to be used 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer support predictive model for selecting and routing while also providing a predictive solution using the historical and other information of Tuchman the ability to have the feature vector as input for a neural network predictive model as taught by Chang since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were 
Therefore, from this teaching of Chang, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer support predictive model for selecting and routing while also providing a predictive solution using the historical and other information of Tuchman the ability to have the feature vector as input for a neural network predictive model as taught by Chang for the purposes of the feature vector within a neural network to provide a better predictive model of customer intent, such as providing better support agents/agent solutions based on the predictive customer problems.  
Regarding claim 15, the combination teaches the above-enclosed limitations; 
Chang further teaches wherein extracting the model input data from the track of user activities comprises: setting a feature vector, including a plurality of elements, individual element corresponding to a respective user activity; comparing the model input data with the feature vector; and in response to determining that the model input data includes one or more of the user activities set by the feature vector, associating a first value with the element of the feature vector corresponding to the user activity in the model input data, and associating a second value with the element of the feature vector not corresponding to the user activity in the model input data (Paragraphs [51-58]; Chang teaches the predictive analysis system using feature vectors within a neural network model. Chang further teaches that the features can include customer interaction history and other data and thus the corresponding values for the features would be recognized for being a first value and then a second value not corresponding to the user activity. Examiner notes that the limitations directed towards the associating the first value, associating a second value, where the second value is not corresponding to the user activity is how a feature vector analysis performs as understood by one of ordinary skill in the art. Further, the features are merely elements within the feature vector indexing and computation and thus the claim limitation is describing how a feature vector is trained and operated. Thus one of ordinary skill in the art would understand that Chang’s system compares the model to the inputs (feature type and feature) and trains/modifies the feature vector with the first and second value (where the second value is not corresponding to the “user activity”) of the features that appear within the training/model input data. Refer to Google Developers “Transforming Categorical Data” NPL in regards to the interpretation.).  
Regarding claim 16, the combination teaches the above-enclosed limitations; 
Chang further teaches wherein inputting the model input data into the problem classification model comprises: using the feature vector as the model input data for inputting into the problem classification model (Paragraphs [51-58]; Chang teaches that the neural network model uses feature vectors as inputs into the predictive analysis model.).  
Regarding claim 20, the combination teaches the above-enclosed limitations; 
Tuchman further discloses the acts further comprising one or more of: presenting the predicted question and a solution therefor on the client device; or presenting the predicted question to a customer service staff (Paragraphs [160-167]; Tuchman discloses that the system provides the routed customer and displays the necessary information and guided information for a possible solution based on the analyzed predicted customer problem (interpreted as the predicted question). The combination is based on Chang also teaching that the service agent would have the predicted intent presented to the customer within the self-help (interpreted as predicted question and solution on the client device).).  
Claims 4, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al [2015/0310446], hereafter Tuchman, in view of Chang et al [2016/0239848], hereafter Chang, further in view of Bourdaillet et al [9,036,806], hereafter Bourdaillet.
Regarding claim 4, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose the feature and label portion specifically; 
Bourdaillet teaches further comprising: obtaining the training data based on historical online activities of a plurality of users, the training data including a feature portion and a label portion, wherein the feature portion includes historical model input data extracted from a historical track of user activities in an historical online activity, and the label portion includes a historical question corresponding to the historical online activity (C5:30 to C6:44 and C10:6 to C11:22; Bourdaillet teaches that the system utilizes the trained model to predict the incoming call center calls and features of those calls. The training uses feature vector inputs to determine and train the model that is then used to analyze and predict the next call features. The training is based on the feature types, features, and other elements within the training aspect, where the model is trained in terms of (n+1) customer calls as well as prior call history and other input data. Further, Bourdaillet teaches that the feature and feature elements can be added by a human/domain expert and thus what the feature and feature element is merely describes non-functional descriptive material and one of ordinary skill in the art would understand that the system merely functions through the feature and feature elements and what those elements represent merely is merely giving a relation to a human reader. Bourdaillet teaches that a 
The combination is based on the combination of elements between the neural network predictive analysis using feature vectors of the combination to include the specific training aspects for the feature and label as taught by Bourdaillet in terms of providing a more comprehensive feature vector analysis to have the best predictive model for the CRM system.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the CRM neural network predictive analysis using feature vectors of the combination to include the specific training aspects for the feature and label as taught by Bourdaillet since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same functions as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the feature vectors allows for greater training and more accurate predictability that the customer will be routed to the correct support agent based on customer requirements and agent skill as analyzed by the model. 
Therefore, from this teaching of Bourdaillet, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the CRM neural network predictive   
Regarding claim 11, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose the feature and label portion specifically; 
Bourdaillet teaches further comprising: a training data acquisition module configured to obtain the training data based on historical online activities of a plurality of users, the training data including a feature portion and a label portion, wherein the feature portion includes historical model input data extracted from a historical track of user activities in an historical online activity, and the label portion includes a historical question  Atty/Agent: Haining Shucorresponding to the historical online activity (C5:30 to C6:44 and C10:6 to C11:22; Bourdaillet teaches that the system utilizes the trained model to predict the incoming call center calls and features of those calls. The training uses feature vector inputs to determine and train the model that is then used to analyze and predict the next call features. The training is based on the feature types, features, and other elements within the training aspect, where the model is trained in terms of (n+1) customer calls as well 
The combination is based on the combination of elements between the neural network predictive analysis using feature vectors of the combination to include the specific training aspects for the feature and label as taught by Bourdaillet in terms of providing a more comprehensive feature vector analysis to have the best predictive model for the CRM system.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the CRM neural network predictive analysis using feature vectors of the combination to include the specific training aspects for the feature and label as taught by Bourdaillet since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same functions as it did separately and one of ordinary skill in the art would 
Therefore, from this teaching of Bourdaillet, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the CRM neural network predictive analysis using feature vectors of the combination to include the specific training aspects for the feature and label as taught by Bourdaillet for the purposes of the feature vectors allows for greater training and more accurate predictability that the customer will be routed to the correct support agent based on customer requirements and agent skill as analyzed by the model.  
Regarding claim 17, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose the feature and label portion specifically;
Bourdaillet teaches the acts further comprising: obtaining the training data based on historical online activities of a plurality of users, the training data including a feature portion and a label portion, wherein the feature portion includes historical model input data extracted from a historical track of user activities in an historical online activity, and the label portion includes a historical question  Atty/Agent: Haining Shucorresponding to the historical online activity (C5:30 to 
The combination is based on the combination of elements between the neural network predictive analysis using feature vectors of the combination to include the specific training aspects for the feature and label as taught by Bourdaillet in terms of providing a more comprehensive feature vector analysis to have the best predictive model for the CRM system.).  

Therefore, from this teaching of Bourdaillet, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the CRM neural network predictive analysis using feature vectors of the combination to include the specific training aspects for the feature and label as taught by Bourdaillet for the purposes of the feature vectors allows for greater training and more accurate predictability that the customer will be routed to the correct support agent based on customer requirements and agent skill as analyzed by the model.   
Regarding claim 23, the combination teaches the above-enclosed limitations; 
wherein the predicted question is generated based at least in part on the historical track of user activities and the corresponding historical question (Paragraphs [51-58]; Chang teaches that the predicted customer intent (interpreted as question) is determined through the feature vectors which include customer history and other information. The combination also would be that Tuchman discloses [90-95 and 99-110 and the predicted solution based on customer history).).
Claim 6, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al [2015/0310446], hereafter Tuchman, in view of Chang et al [2016/0239848], hereafter Chang, further in view of Ye et al [2012/0204068], hereafter Ye.
Regarding claim 6, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the specified time period is 12 hours to 72 hours;
Ye teaches wherein the specified time period is 12 hours to 72 hours (Fig 3-5 and paragraphs [43]; Ye teaches that a technical support system (where technical support agents are assigned bug reports and notifications [Ye 58-61] in a similar fashion based on skill such as Tuchman providing customer support) receives specified time reports using RCP data from the error log that includes specified time of day, date, hour, minute, second, and subsequent intervals. This is interpreted as between 12 and 72 hours as the 12-72 hour time range is merely a design choice and Ye teaches that any . 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the customer support predictability system of the combination to include the ability of having RPC error logs provided as taught by Ye since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the RPC error logs provide additional information for technical support that is within a similar technical support routing system that basis the support on agent skill within the problem and the RPC reports can provide additional information necessary to better identify the proper agent based on skill when having the system errors as well as what the customer believes to be the error making for a better overall customer experience.
Therefore, from this teaching of Ye, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the customer support predictability system of the combination to include the ability of having RPC error logs provided as taught by Ye for the purposes of the RPC error logs provide additional information for technical support that is within a similar technical support routing system that basis the support on agent skill within the problem and the RPC reports 
Regarding claim 19, the combination teaches the above-enclosed limitations, however, the combination does not specifically disclose that the specified time period is 12 hours to 72 hours;
Ye teaches wherein the specified time period is 12 hours to 72 hours (Fig 3-5 and paragraphs [43]; Ye teaches that a technical support system (where technical support agents are assigned bug reports and notifications [Ye 58-61] in a similar fashion based on skill such as Tuchman providing customer support) receives specified time reports using RCP data from the error log that includes specified time of day, date, hour, minute, second, and subsequent intervals. This is interpreted as between 12 and 72 hours as the 12-72 hour time range is merely a design choice and Ye teaches that any and all of the hour, minute, day, time ranges are within the RPC information.). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the customer support predictability system of the combination to include the ability of having RPC error logs provided as taught by Ye since the claimed invention is merely a combination of old elements and in the combination each element would 
Therefore, from this teaching of Ye, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the customer support predictability system of the combination to include the ability of having RPC error logs provided as taught by Ye for the purposes of the RPC error logs provide additional information for technical support that is within a similar technical support routing system that basis the support on agent skill within the problem and the RPC reports can provide additional information necessary to better identify the proper agent based on skill when having the system errors as well as what the customer believes to be the error making for a better overall customer experience.  
Regarding claim 22, the combination teaches the above-enclosed limitations; 
wherein the track of user activities include the call information of at least the at least one URL of the server accessed through a web page (Figs 9-11 and paragraphs [87-90 and 109-112]; Tuchman discloses that the system obtains the URL through the interactive document regarding the support center through the user request and routing based on skill set.).
Tuchman discloses the user activity through URL of the server accessed, however, Tuchman does not specifically disclose the RPC initiated from a mobile app;
Ye teaches RPC initiated from a mobile app (Fig 5 and paragraphs [38-44]; Ye teaches that a system can gather information of user activities including the RCP initiated. Further, Ye teaches the URL context in terms of the information gathered regarding the customer request related to the error. It would be obvious to gather the RPC as it is further data to enhance the analysis for the predicted problem to provide better customer service.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the customer support predictability system based on URL customer information of the combination to include the ability of having RPC error logs provided as taught by Ye since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the 
Therefore, from this teaching of Ye, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention for the customer support predictability system based on URL customer information of the combination to include the ability of having RPC error logs provided as taught by Ye for the purposes of the RPC error logs provide additional information for technical support that is within a similar technical support routing system that basis the support on agent skill within the problem and the RPC reports can provide additional information necessary to better identify the proper agent based on skill when having the system errors as well as what the customer believes to be the error making for a better overall customer experience.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tuchman et al [2015/0310446], hereafter Tuchman, in view of Chang et al [2016/0239848], hereafter Chang, further in view of Chen et al [2011/0295774], hereafter Chen.
Regarding claim 21, the combination teaches the above-enclosed limitations regarding a model that is trained using feature vectors with respect to a neural network, however, the combination does not specifically disclose that the model is trained using a stochastic gradient descent method; 
Chen teaches wherein the problem classification model is trained using a stochastic gradient descent (SDG) method (Fig 1, 3, and paragraphs [15-21 and 34-52]; Chen teaches a training method using stochastic gradient descent with respect to feature vectors (the technique used within the combination). It would be obvious to have the training performed using stochastic gradient descent as the training provides a more tuned training system which in turn provides better predictions leading to better customer service.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer service prediction model that uses a neural network feature vector model of the combination the ability for the training of the model to be using a stochastic gradient descent method as taught by Chen since the claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of ordinary skill in the art would have recognized the results of the combination were predictable as the training provides a more tuned training 
Therefore, from this teaching of Chen, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include in the customer service prediction model that uses a neural network feature vector model of the combination the ability for the training of the model to be using a stochastic gradient descent method as taught by Chen for the purposes of the training provides a more tuned training system which in turn provides better predictions leading to better customer service.	

Response to Arguments
In response to the arguments filed December 15, 2020 on pages 9-13 regarding the 35 USC 101 rejection, specifically that the claimed invention is not directed towards an abstract idea.
Examiner respectfully disagrees.
Regarding the arguments that the claimed invention, as amended, could not practically be performed in the human mind, Examiner notes that the consideration and rejection are not based on mental process. The rejection is that the claimed invention is directed towards a customer service call center that predicts the customer’s request based on generic analysis techniques. The neural network training model is not considered with regards to human mind. The rejection is based on analysis model being a generic technique that includes both specific and generic techniques employed and, under broadest reasonable interpretation in light of the specification and claim language, the model is a generic analysis training technique. Examiner notes that the neural network training element is a passive limitation that occurs outside the claim scope. The model is merely trained using the technique that is not trained within or by the system. There is no claimed description as to the specific nature that is an active limitation directed towards the training technique employed beyond the recitation of a title of a technique. Merely providing inputs, a generic model, and an expected result is not indicative of a practical application or being 
The argument in terms of the integration is merely describing the model used, as discussed above, in terms of generic neural network techniques. The training is described merely as a passive limitation that is a technique occurring outside the scope of the claim limitation. Examiner notes that the dependent claims regarding the training aspects are describing how generic feature vectors are trained and analyzed (in terms of the feature, label, and corresponding first and second values based on the features), however, the training element of the independent claim is still a passive limitation outside the scope of the claim. These are generic techniques that do not describe the specific nature of the passive limitation describing the training and thus are generic recitations of neural networks and training using feature vectors. The claimed invention is merely describing generic analysis to implement the abstract idea of the customer service prediction model. There is no transformation into a practical application and is not directed towards significantly more than the identified abstract idea and thus rejected under 35 USC 101. 
Lacking any further arguments, claims 1-4, 6-11, 13-17, and 19-23 are maintaining the 35 USC 101 rejection, as rejected above in light of amended claim elements and newly added limitations.
In response to the arguments filed December 15, 2020 on pages 14-19 regarding the 35 USC 103 rejection, specifically that the amended claim elements are not anticipated by the prior art.
Examiner respectfully disagrees.
Claim 1 (and respective claims 8 and 14) has been amended to include the problem model being training technique using neural networks and receiving a track of user activity prior to the request. Tuchman specifically discloses (Fig 10C and [87-90, 109-112and 132]) that the system receives the request and historical information based on the interactive document (interpreted as the URL track of user activity prior to the request). The track of user activities is not limited as to what the interpretation can and cannot include and thus under broadest reasonable interpretation the associated metadata regarding the interactive document as well as the information gathered such as user interactive history and habits would fall within the track of user activities. Tuchman discloses the predictive model aspects using a URL and user activity related to the URL to determine a solution, however, Tuchman does not specifically disclose the training aspects using neural networks.  
Chang teaches [41-46 and 52-62] that a similar predictive analytics (similar to Tuchman using analytics to predict customer support solutions) has an element where feature vectors are used to be used as inputs within a neural network model. Specifically, Chang teaches a neural network analysis 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Tuchman in view of Chang, and, where appropriate, in further view of Bourdaillet, Ye, and Chen. 
Lacking any further arguments, claims 1-4, 6-11, 13-17, and 19-23 are maintaining the 35 USC 103 rejection, as rejected above in light of the amended, cancelled, and newly added limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stephan et al [2014/0249873] (prediction model based on customer interaction and other historical data);
Henry [2018/0174037] (CRM system using stochastic gradient descent);
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHASE LAKHANI whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.L./Examiner, Art Unit 3689                                                                                                                                                                                                        
/PAUL R FISHER/Primary Examiner, Art Unit 3689